Baldwin, J.
Chapter CLXXY. of the Public Acts of 1893, (p. 319,) gives an appeal to the Superior Court from a decision of county commissioners granting a license to sell spirituous and intoxicating liquors, to “ any tax-payer of the town in which the business carried on under such license is to be transacted, who shall be aggrieved.”
Section 3063' of the General Statutes provides that all applications for such a license must be indorsed in writing by five electors and taxpayers of the town. Such taxpayers must, by § 3049, be residents in the town, owning property assessed on its grand list. Any citizen of the town, by § 3063, may file with the commissioners objections to granting such a license, upon which a hearing, on due notice, must be had before them.
These statutes contemplate three classes of persons in every town as having a special interest in the proper administration therein of the system of licensing liquor-sellers: the taxpayers who are electors, the taxpayers who are not electors, and the citizens generally without distinction of sex. Without the consent of five who belong to the first class, no application for a license can be considered. Any member of the third class may be heard in opposition to such an application, and, should the commissioners decide to grant it, any taxpayer, whether an elector or not, “ who shall be aggrieved,” can appeal from their decision to the Superior Court.
The term “ aggrieved,” as used in our statute as to appeals from probate, applies only to those who can show a direct pecuniary interest in the matter in controversy. Had it been intended that it should receive the same construction, as used in the Act of 1893, the class, in whose favor the right of appeal was granted, would naturally have been restricted to those having some interest in landed property in the immediate vicinity of the place where the liquors were to be *534sold. But the proof of pecuniary damage to such an interest even, would necessarily he difficult, and, since the appeal must be taken to the next return day after the grant of the license, must always rest largely on the opinion of witnesses as to future probabilities. On the other hand, every owner of property, assessed in the grand list of the town in which he resides, has a substantial interest in the prosperity and good order of that town. The expense of the local police of any town, as well as of criminal proceedings before its local tribunals, is largely dependent on the number of the liquor saloons and bar rooms within its limits, and the character of those who keep them. If licenses are granted with too free a hand, or without proper discrimination, the burdens of taxation are likely to be increased. Every taxpayer therefore has a certain, though it may be a small, pecuniary interest in having the license law well administered; and if he is also a resident in the town where he pays his taxes, he has an additional interest, common to every citizen, in promoting the general welfare of the community.
In view of these considerations, we think that any resident taxpayer of a town who feels aggrieved at the granting of a license for the sale of liquors therein, has the right of appeal under the Act of 1893, and that he is not bound to show any grievance or interest in the matter peculiar to himself, either in his own motion for an appeal before the county commissioners, or by reasons of appeal in the Superior Court. It follows that there was error in erasing the cause from the docket.
The plea in abatement challenges the jurisdiction of this court to review any action of the Superior Court upon appeals of this nature. We perceive no foundation for this objection. The cause became one of a judicial nature, when it was brought before the Superior Court, and as the judgthere rendered was founded on a misconception of the law, it was as much the subject of review as a judgment in any other proceeding.
It is also set up, as matter of abatement, that the appeal is taken from two judgments, and that from one of these, *535the order denying the motion to restore the cause to the docket, there was no right of appeal. This is true ; but the appeal was well taken from the original order erasing the cause from the docket, and it is not invalidated by the nugatory attempt to review the action, subsequently had.
The order extending for a week the time “ for filing notice of appeal ” from the order of erasure, was not made until a day after the ordinary period fixed for that purpose had elapsed ; and it is contended that it was then too late for the court to grant an extension. The statute under the provisions of which this action- was had, General Statutes, § 1131, does not provide that the time must be extended, if at all, before it expires, nor do we think any such limitation is or ought to be implied.
But the extension was granted on the same day that the motion to restore the cause to the docket was heard and denied. Such a motion is in the nature of a petition for a rehearing, and when both made and entertained by the court, operates of itself to defer, until it is finally disposed of, the time for appealing from the original order. This is the settled construction of the statute of the United States (U. S. Rev. Stat., § 1008) denying any right of review in the Supreme Court of the United States of judgments, decrees, or orders in civil actions, “ unless the writ of error is brought, or the appeal is taken, within two years after the entry of such judgment, decree, or order; ” and of the similar provision in the Act of 1891, creating the Circuit Courts of Appeals ; 26 U. S. Stat. at Large, 829. Brockett v. Brockett, 2 How., 238; Brown v. Evans, 18 Fed. Rep., 56; Aspen Mining & Smelting Co. v. Billings, 150 U. S., 31. Our own statute of appeals requires the party aggrieved to file his notice of appeal “within one week after the rendition of the judgment or the passage of the decree,” and his appeal “ within ten days from the rendition of such judgment,” unless the time is enlarged by the court, “for due cause shown.” The considerations which have determined the construction of the statutes of the United States, in this particular, are equally applicable to that of this State. Where a motion *536or petition for a rehearing is deemed by the court, to which it is presented, of sufficient importance to be reserved for future argument, and is not disposed of within ten days from the rendition of the original judgment, it would be unreasonable to require the moving party to proceed meanwhile to file a notice of appeal, or an appeal, in ordinary course. An appeal, so filed, would remove the cause into this court, and, unless it should be afterwards remanded to the court below, would deprive it of any further jurisdiction as to granting a rehearing. Roemer v. Simon, 91 U. S., 149.
The order of the Superior Court extending the time for filing a notice of appeal, must therefore be regarded as simply declaratory of the purpose to suspend the operation of the original judgment which the law would otherwise have implied.
The plea in abatement is overruled, and the judgment of the Superior Court is reversed.
In this opinion the other judges concurred.